Citation Nr: 1228101	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-33 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a left leg disability, to include as secondary to a low back disability.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to an initial higher (compensable) rating for postoperative residuals of a left inguinal hernia.  




REPRESENTATION

Appellant represented by:	Gentry C. M. Hogan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active duty in the Air Force from June 1973 to June 1977.  He also had additional service in the Air Force Reserve, including verified active duty from December 1990 to April 1991 and from December 12, 2005, to December 16, 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and November 2008 RO rating decisions.  The April 2008 RO decision granted service connection and a noncompensable rating for postoperative residuals of a left inguinal hernia, effective April 9, 2007, and determined that new and material evidence had not been received to reopen claims for entitlement to service connection for a right ankle disability and for a low back disability, and denied service connection for a left leg disability (listed as sciatica), to include as secondary to a low back disability.  

The November 2008 RO decision reopened and denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and for tinnitus on a de novo basis.  In March 2012, the Veteran testified at a Board videoconference hearing.  

The Board notes that the RO previously denied entitlement to service connection for a right ankle disability in unappealed June 1978 and October 2004 decisions.  
The RO also previously denied entitlement to service connection for a low back disability, bilateral hearing loss, and for tinnitus in an unappealed October 2004 decision.  As noted above, the RO addressed the issues involving entitlement to service connection for a right ankle disability and for a low back disability on the basis of whether new and material evidence had been received to reopen those claims.  The RO also reopened and denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and for tinnitus on a de novo basis.  The Board notes that because additional service department records have been received relating to those claims, the Board will consider the claims for entitlement to service connection for a right ankle disability, a low back disability, bilateral hearing loss, and for tinnitus on a de novo basis.  See 38 C.F.R. § 3.156(c).  As such, the Board has identified the issues as set forth on the title page.  

The issues of entitlement to service connection for a left leg disability, to include as secondary to a low back disability; entitlement to service connection for bilateral hearing loss; entitlement to service connection for tinnitus; and entitlement to an initial higher (compensable) rating for postoperative residuals of a left inguinal hernia, are all addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's traumatic arthritis of the right ankle began during active service.  

2.  The Veteran's degenerative disc disease of the lumbar spine with sciatica began during active service.  

CONCLUSIONS OF LAW

1.  Traumatic arthritis of the right ankle was incurred in active service.  38 U.S.C.A §§ 101(24), 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

2.  Degenerative disc disease of the lumbar spine with sciatica was incurred in active service.  38 U.S.C.A §§ 101(24), 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for traumatic arthritis of the right ankle and for degenerative disc disease of the lumbar spine with sciatica.  As this represents complete grants of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Service connection for a "chronic disease," such as arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

I.  Right Ankle Disability

The Veteran contends that he has a right knee disability that is related to service.  He specifically maintains that he injured his right ankle in October 1973 during his period of active duty from June 1973 to June 1977.  He states that he was in a cast for probably six to eight weeks at that time.  The Veteran also indicates that he re-injured his right ankle again in October 1994 while he was on active duty at Pope Air Force Base in North Carolina.  He essentially reports that he has had right ankle problems since his original injury in 1973 during his first period of active duty.  

As noted above, the Veteran had verified active duty in the Air Force from June 1973 to June 1977.  He also had additional service in the Air Force Reserve, including verified active duty from December 1990 to April 1991 and from December 12, 2005, to December 16, 2005.  

The Veteran's service treatment records for his first period of verified active duty from June 1973 to June 1977 show that he was treated for right ankle problems on multiple occasions.  An October 1973 treatment report notes that the Veteran fell when walking down a step and that he suffered a trauma to the right ankle.  The examiner reported that the Veteran had marked swelling over the right lateral malleolus with increased joint space where the talofibular ligaments connect on X-ray.  It was noted that an X-ray was negative except for soft tissue swelling of the lateral malleolus.  The examiner stated that the Veteran also had decreased range of motion of the right ankle.  The impression was a sprain and rule out a talofibular ligament tear.  The examiner reported that the Veteran was treated with crutches, ice, and a splint.  The actual October 1973 X-ray report, as to the Veteran's right ankle, relates a conclusion of a hematoma of the lateral malleolus with no fracture or dislocation identified.  

Another October 1973 entry indicates that the Veteran was seen for an inversion injury to the right ankle the previous Saturday.  The examiner reported that he had marked swelling of the right ankle.  An October 1973 clinical record cover sheet relates a diagnosis of severe sprain, right ankle.  A subsequent October 1973 entry reflects that the Veteran was seen for a severe sprain of the right ankle that was three or four days old.  The examiner, at that time, indicated that the Veteran had severe ecchymosis with tenderness of the lateral malleolus.  A November 1973 entry notes that the Veteran was seen with complaints of having problems with his right ankle.  The examiner reported that the Veteran's cast was off, but that he was still having pain.  It was noted that the Veteran would continue with crutches.  A November 1973 physical profile serial report reflects that the Veteran was status post a fractured (right) ankle.  It was noted that he was on crutches with no marching.  The assessment was chronic right ankle pain.  Another November 1973 entry reflects that the Veteran had persistent synovitis and pain over the anterior calcaneus and fibular regions.  It was noted that the Veteran would continue with a short leg walking for three to four weeks.  A December 1973 entry indicates that the Veteran's cast was off and that his right ankle was stiff, but not sore.  

On a medical history report at the time of a June 1977 separation examination, the Veteran checked that he had no foot trouble.  The reviewing examiner did not refer to any right ankle problems.  The June 1977 objective separation examination report includes a notation that the Veteran's lower extremities were normal.  

A post-service May 1978 VA examination report notes that the Veteran suffered a bad sprain of his right ankle in 1973.  The Veteran stated that when he would stand for a long period of time, he felt it was somewhat sore.  The examiner indicated that there was no deformity or abnormality noted.  The examiner reported that the Veteran could stand on his toes, walk on his toes, and walk on his heels.  The diagnoses included a history of a sprain of the right ankle.  

An April 1980 private treatment report from A. T. Griffin, M.D., notes a history of a fracture of the ankle.  A right ankle disability was not diagnosed at that time.  

The Veteran's service treatment records for his second period of verified active duty from December 1990 to April 1991 do not specifically show complaints, findings, or diagnoses of any right ankle problems.  

An October 1994 treatment report, for Air Force Reserve purposes, indicates that the Veteran complained of twisting his right foot and ankle.  The Veteran reported that when he was going downstairs that morning, he stepped and twisted his right ankle.  The Veteran reported that he had a history of a sprain to the same right ankle, which had to be casted, in 1973.  He stated that he was not sure if his right ankle was broken at that time.  The assessment was a (right) ankle sprain.  Another October 1994 entry notes that the Veteran returned a call and was told of an X-ray report which showed massive soft tissue swelling of the lateral malleolus, as well as a possible 1 mm chip fracture of the fibula tip.  The examiner reported that the Veteran was informed of the report and that he was on active duty at that time.  The examiner stated that the Veteran was advised to follow up with his private physician at the end of fourteen days.  A diagnosis was not provided at that time.  The actual October 1994 X-ray report, as to the Veteran's right ankle, relates an impression of massive soft tissue swelling overlying the internal malleolus with a possible very tiny 1 mm chip fracture off the tip of the fibula.  

A private December 1994 treatment report from Goldsboro Orthopaedic Associates, P.A., notes that the Veteran twisted his right ankle in October 1994 when he was going down some stairs at work.  The Veteran reported that he saw a physician at Pope Air Force Base in North Carolina and that he was treated with ankle support and observation.  He indicated that his ankle did well for a short period of time, but that it then worsened.  It was noted that the Veteran had anterior and lateral ankle pain with occasional giving way.  The Veteran reported that he had severe sprain of his ankle in 1973 and that he had suffered from problems with his right ankle since that time.  The impression was right ankle sprain with instability.  

Subsequent private treatment records show that the Veteran was treated for right ankle problems on numerous occasions.  

For example, an August 1995 operative report from Wayne Memorial Hospital reflects that the Veteran underwent an arthroscopic synovectomy and chondroplasty of the right ankle.  The postoperative diagnosis was anterolateral synovitis of the right ankle with articular cartilage flaps.  

A November 1995 treatment report from Goldsboro Orthopaedic Associates, P.A. indicates that the Veteran was seen with some discomfort in his right ankle towards the end of the day.  The examiner reported that the Veteran did have some traumatic arthritic changes about his right ankle which would cause some permanent impairment in the future. 

An April 2001 report from the American Chiropractic Network indicates that the Veteran had a history of surgery on his right ankle to remove a chip.  No diagnoses were provided at that time.  

A May 2006 treatment entry, for Air Force Reserve purposes, notes that the Veteran had been profiled with no running secondary right ankle arthritis and back disc problems.  

A December 2008 lay statement from a branch manager at the Veteran's employer indicates that the Veteran did in fact injure his right ankle in October 1994 while on active duty at Pope Air Force Base in North Carolina.  The branch manager noted that the Veteran was put on light duty for the rest of his active duty annual tour, at which time he had to make a choice to either stay on active duty until his ankle was medically sound, or to return to his job.  The branch manager indicated that the Veteran decided to return to his civilian job where the company insurance paid for his medical requirements.  

A December 2008 lay statement from the Veteran's ex-wife indicates that the Veteran was on active duty in 1973 when he injured his right ankle.  She reported that she was married to the Veteran at that time, that he was put on quarters for seven days, and that he was allowed to be driven for about a six week period.  

A February 2009 lay statement from a master sergeant in the Air Force Reserve reflects that the Veteran injured his right ankle while on active duty at Pope Air Force Base in North Carolina in October 1994.  The master sergeant reported that the Veteran was put on light duty for the rest of his annual tour by the base hospital.  

An April 2012 lay statement from the Veteran's sister notes that the Veteran had a problem with his right ankle which he injured twice while on active duty.  She reported that the Veteran injured his right ankle in October/November 1973 and that his foot was put in a cast for six to eight weeks and that he had a noticeable limp at that time.  The Veteran's sister stated that the Veteran chipped a bone in his right ankle in 1994 while coming down some stairs at Pope Air Force Base in North Carolina.  An April 2012 lay statement from another sister of the Veteran reports essentially the same information.  

The Board observes that the Veteran's service treatment records for his period of active duty from June 1973 to June 1977 show that he was treated for right ankle problems on multiple occasions.  Additionally, the Board notes that October 1994 treatment reports, for Air Force Reserve purposes, show that the Veteran was treated for another injury to his right ankle during an apparent period of active duty for training.  The Board further observes that post-service private treatment records show that the Veteran was treated for variously diagnosed right ankle problems, including traumatic arthritis.  A December 1994 treatment report from Goldsboro Orthopaedic Associates specifically indicates that the Veteran reported that he suffered a severe sprain of his right ankle in 1973 and that he had suffered problems with his right ankle since that time.  A November 1995 treatment report from that same facility indicated that the Veteran had traumatic arthritic changes about the right ankle.  A May 2006 treatment entry, for Air Force Reserve purposes, also referred to arthritis of the right ankle.  

The Board observes that because the Veteran is competent to report an in-service right ankle injury, right ankle symptoms in service, continuous low back symptomatology since service, and current symptoms that form the basis for diagnosis of disability, such evidence tends to relate the Veteran's currently diagnosed traumatic arthritis of the right ankle to his period of verified active duty from June 1973 to June 1977 and to his apparent period of active duty for training in October 1994.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, the Board finds that the Veteran's account, as well as the statements from a branch manager for his employer, a master sergeant in the Air Force Reserve, his sisters, and his ex-wife, are credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

After considering all the evidence and resolving any doubt in the Veteran's favor, the Board finds that the evidence is in equipoise as to whether the Veteran has traumatic arthritis of the right ankle that had its onset during his periods of active duty.  Therefore, the Board finds that traumatic arthritis of the right ankle was incurred in active service, warranting service connection.  The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been considered in making this decision.  

II.  Low Back Disability

The Veteran contends that he has a low back disability that is related to service.  He specifically maintains that he injured his low back during his period of active duty from June 1973 to June 1977.  He indicates that in 1976 while walking flight line duty on a weekend, he slipped on the tarmac and fell and injured his back while trying to hook up a hydraulic test stand to a tractor.  The Veteran reports that he also injured his back again while processing equipment to go to Saudi Arabia during Desert Storm.  He states that the second back injury occurred in January 1991 while he was on active duty from December 1990 to April 1991.  The Veteran essentially reports that he has suffered from low back problems since his original injury in 1976.  

The Veteran's service treatment records for his first period of verified active duty from June 1973 to June 1977 do not specifically show complaints, findings, or diagnoses of any low back problems.  

A post-service May 1980 private treatment entry from Dr. Griffin indicates that the Veteran was seen for low back pain.  The diagnosis was muscle soreness.  

The Veteran's service treatment records for his second period of verified active duty from December 1990 to April 1991 do show treatment for low back problems.  A January 1991 treatment report notes that the Veteran was seen with low back pain since the previous Wednesday with no known injury.  The Veteran reported that he had suffered from other types of back pain, but that the present pain was in the low back at the very tip of the spine.  He stated that the pain was mostly constant and dull, but that it would become sharp with certain movement such as turning.  The impression was lumbar strain.  A January 1991 dental patient medical history form indicates that the Veteran was taking a muscle relaxant for back pain.  

Subsequent private and VA treatment records, as well as service treatment records for Air Force Reserve purposes, all show treatment for multiple disorders, including variously diagnosed low back disabilities.  

For example, a post-service October 2001 treatment entry from Dr. Griffin notes that the Veteran was seen for back pain.  He reported that his back pain got better, but then it came back.  The diagnosis was lumbar strain.  

A December 2001 statement from B. I. Katz, M.D., and associated with the Veteran's Air Force Reserve records, indicates that the Veteran was under his care for a lumbar spine condition.  Dr. Katz stated that he had advised the Veteran that he should be excused from the required three-mile walk until his problem was resolved.  

A May 2002 VA treatment entry notes that the Veteran complained of low back pain with radiation into the posterior aspects of his left lower extremity.  It was noted that a computed tomography myelogram showed a posterior disc bulge at L4-L5, with central canal narrowing; a broad based disc bulge at L5-S1, with no evidence of central canal narrowing; and fatty filum terminalis.  The impression included L4-L5 stenosis, mild to moderate.  

A March 2003 treatment report, for Air Force Reserve purposes, notes that the Veteran had a history of back pain and that he had been placed on a profile.  The assessment indicated that the Veteran was okay for worldwide duty.  

A February 2004 treatment entry, for Air Force Reserve purposes, reflects that the Veteran was under care for back pain and that he was exempt from physical training.  Another February 2004 entry notes that the Veteran complained of low back pain and occasional numbness

A subsequent February 2004 entry, for Air Force Reserve purposes, notes that the Veteran was seen for complaints of low back pain.  He stated that he was seen earlier and that he hurt his back during exercises on the base lifting sandbags.  It was noted that the Veteran also complained of left leg numbness and muscle spasms in his left leg and back.  The assessment was sciatic pain.  

An April 2004 VA treatment report reflects that the Veteran complained of chronic low back pain which he rated as a three out of ten in intensity.  As to the Veteran's past medical history, it was noted that the Veteran reported that he had chronic low back pain since 1977.  He stated that he believed his low back pain had been worsening since 1992.  It was noted that there was no history of trauma.  The assessment included chronic low back pain.  

A March 2005 VA treatment entry relates an assessment that included chronic low back pain with symptoms of sciatica on the left side.  A November 2005 VA treatment entry reflects an assessment that included chronic low back pain due to L4-L5 disc bulge.  

A March 2008 VA treatment entry notes that the Veteran reported that he had a history of chronic low back pain since 1976.  The Veteran indicated that he suffered an injury during military service with an escalation of pain over the years.  He stated that the pain radiated into his left lower extremity.  The assessment included chronic low back pain, lumbar facet arthropathy, and lumbar radiculopathy.  

A December 2008 lay statement from the Veteran's ex-wife indicates that the Veteran injured his back pulling weekend duty at Seymour Johnson Air Force Base in North Carolina.  She reported that the Veteran was on the line by himself trying to hook a hydraulic test stand when he slipped on hydraulic fluid.  She stated that the Veteran went to an emergency room and that he was sent home on a Monday and put on light duty.  

A December 2008 lay statement from a fellow soldier notes that the Veteran injured his back in January 1991 while on active duty at Seymour Johnson Air Force Base.  He reported that he was the Veteran's supervisor and that he worked beside him when the injury occurred.  

A March 2012 lay statement from a fellow soldier indicates that he was the Veteran's supervisor at Seymour Johnson Air Force Base in North Carolina and that the Veteran was injured during a weekend standby duty.  The fellow soldier reported that the Veteran injured his back while trying to hook a hydraulic test stand to a tractor and that he slipped and fell on the flight line.  

A March 2012 lay statement a fellow soldier notes that he met the Veteran in 1982 while serving at Pope Air Force Base in North Carolina.  He stated that over the years, the Veteran complained about his back bother him.  

A March 2012 lay statement from the Veteran's current wife indicates that she had known him since 1978 and that he had suffered from problems with a back injury he suffered in the Air Force.  

An April 2012 lay statement from the Veteran's sister indicates that the Veteran had suffered problems with his back ever since he fell on the flight line at Seymour Johnson Air Force Base in North Carolina during his active duty from June 1973 to June 1977.  She stated that the Veteran had a torn and ruptured disc which gave him recurring problems.  An April 2012 lay statement from another sister of the Veteran reports essentially the same information.  

The Board observes that the Veteran's service treatment records for his period of verified active duty from June 1973 to June 1977 do not specifically show treatment for any low back problems.  The Board notes that the Veteran's service-treatment records for his second period of verified active duty from December 1990 to April 1991 do show treatment for lumbar strain.  The Board observes that the Veteran, as well as family members and fellow soldiers, have provided credible statements that he suffered a low back injury during his first period of verified active duty from June 1973 to June 1977.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board also notes that the medical evidence of record shows that the Veteran has been treated for variously diagnosed low back problems, to specifically include degenerative disc disease of the lumbar spine with sciatica.  The Board further observes that an April 2004 VA treatment report reflects that the Veteran reported that he had chronic low back pain since 1977.  He stated that he believed his low back pain had been worsening since 1992.  The assessment included chronic low back pain.  Further, a March 2008 VA treatment entry notes that the Veteran reported that he had a history of chronic low back pain since 1976 and relates an assessment that included chronic low back pain, lumbar facet arthropathy, and lumbar radiculopathy.  The Board observes that there is no negative medical evidence of record concerning the etiology of the Veteran's claimed low back disability.  

The Board notes that because the Veteran is competent to report a low back injury during his first period of verified active duty from June 1973 to June 1977, as well as during his second period of verified active duty from December 1990 to April 1991; continuous low back symptomatology since service; and current symptoms that form the basis for diagnosis of disability, such evidence tends to relate the current degenerative disc disease of the lumbar spine with sciatica to the Veteran's injuries periods of active duty.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  After considering all the evidence and resolving any doubt in the Veteran's favor, the Board finds that the Veteran has degenerative disc disease of the lumbar spine with sciatica that had its onset during his periods of active duty.  Degenerative disc disease of the lumbar spine with sciatica was incurred in active service, warranting service connection.  The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been considered in making this decision.  


ORDER

Service connection for traumatic arthritis of the right ankle is granted.  

Service connection for degenerative disc disease of the lumbar spine with sciatica is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for a left leg disability, to include as due to a service-connected degenerative disc disease of the lumbar spine with sciatica; entitlement to service connection for bilateral hearing loss; entitlement to service connection for tinnitus; and entitlement to an initial higher (compensable) rating for postoperative residuals of a left inguinal hernia.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Board has now granted service connection for traumatic arthritis of the right ankle and for degenerative disc disease of the lumbar spine with sciatica.  The Veteran is also service-connected for postoperative residuals of a left inguinal hernia, a postoperative left inguinal hernia scar, testicular torsion status post left orchiopexy, and for verrucae of the penis.  

The Veteran contends that he has a left leg disability that is related to service, or more specifically, that is related to his now service-connected degenerative disc disease of the lumbar spine with sciatica.  He further maintains that he has bilateral hearing loss and tinnitus that are related to service.  

The Veteran specifically reports that he has pain that radiates down his left leg and is related to his low back problems.  He indicates that he has constant pain down his left leg into his foot and toes.  He further states that he has bilateral hearing loss and tinnitus as a result of duties he performed at transportation stations such as loading and unloading aircraft.  He states that he was exposed to acoustic trauma from jet engines. The Veteran essentially maintains that his bilateral hearing loss and tinnitus had the their onset during his first period of verified active duty for training from June 1973 to June 1977, as well as during his second period of verified active duty from December 1990 to April 1991, and had continued since that time.  He states that his hearing loss and tinnitus really became noticeable in approximately 2003 or 2005.  

The Veteran is competent to report hearing loss and ringing in the ears in service and hearing loss and ringing in the ears since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

As noted above, the Veteran had verified active duty in the Air Force from June 1973 to June 1977.  He also had additional service in the Air Force Reserve, including verified active duty from December 1990 to April 1991 and from December 12, 2005, to December 16, 2005.  His DD Form 214 for his period of verified active duty from June 1973 to June 1977 indicates that his occupational specialty was listed as an aerospace ground equipment repairman.  The DD Form 214 for the Veteran's period of verified active duty from December 1990 to April 1991 reflects that his occupational specialty was listed as aerospace ground equipment mechanic.  

The Board observes that the Veteran's service treatment records for his periods of verified active duty from June 1973 to June 1977 and from December 1990 to April 1991 do not specifically show complaints, findings, or diagnoses of any left leg problems or for tinnitus.  Such records also do not show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  

The Veteran's service treatment records for his period of verified active duty from June 1973 to June 1977 do, however, show treatment for a right ear problem on one occasion.  On a medical history form at the time of a January 1973 enlistment examination, the Veteran checked that he had ear, nose, or throat trouble.  The reviewing examiner noted that the Veteran had otitis in the past.  The objective January 1973 enlistment examination report included a notation that the Veteran's ears were normal.  A September 1974 treatment entry indicates that the Veteran was seen for a right earache.  A diagnosis was not provided at that time.  On a medical history form at the time of the June 1977 separation examination, the Veteran checked that he had ear, nose or throat trouble.  The reviewing examiner indicated that the Veteran had an ear infection once a year which was first noted in September 1974 and resolved with hydrogen peroxide with no complications and no sequelae.  The objective June 1977 separation examination report also notes that he had an ear infection once a year which was first reported in September 1974 and resolved with hydrogen peroxide with no complications and no sequelae.  There was a notation, at that time, the Veteran's ears were normal.  

A September 1998 objective examination report, for Air Force Reserve purposes, reflects that the Veteran had a hearing loss disability in his left ear, but not his right ear, as defined by 38 C.F.R. § 3.385.

An October 2006 audiological report, for Air Force Reserve purposes, showed a hearing loss disability in both ears as defined by 38 C.F.R. § 3.385.  

Subsequent private and VA treatment records show treatment for bilateral hearing loss and for tinnitus.  Such records do not specifically show treatment for a diagnosed left leg disability, but there are multiple treatment reports showing treatment for left leg radiculopathy and for sciatica associated with the Veteran's low back disability.  

For example, a June 2007 treatment report from Eastern ENT Sinus and Allergy Center, P.A., notes that the Veteran was seen with a history of abnormal sounds in both ears for one year.  The Veteran stated that the sounds, which he described as ringing, were constant.  It was noted that the Veteran had a history of significant noise exposure and that he had never been treated for hearing loss or ringing in the years prior to that time.  The diagnoses were sensorineural hearing loss and tinnitus.  

A February 2008 VA audiological examination report notes that the Veteran's claims file was not reviewed.  The Veteran reported that he had nose exposure as a mechanic on that flight line, as well as due to small arms fire, during his period active duty from June 1973 to June 1977.  He stated that he worked in sales after service and that he had no recreational noise exposure.  The examiner indicated that there was a history of bilateral tinnitus.  The examiner stated that the Veteran's tinnitus began five years earlier with a non-specific precipitating event.  The examiner commented that the etiology of the Veteran's tinnitus was idiopathic as the onset was well after the Veteran was released from active duty and was less likely related to factors encountered on active duty.  The diagnoses also included right and left sensorineural hearing loss.  

In a June 2008 addendum to the February 2008 VA audiological examination report, the same examiner reported that the Veteran's claims file was reviewed.  The examiner stated that the first evidence of tinnitus that could be identified was a complaint of abnormal sounds in the ears for one year when the Veteran was seen in 2007.  It was noted that the Veteran presently reported that his tinnitus had been present since 2003.  The examiner remarked that, in any event, the onset of tinnitus was well after the Veteran's release from active duty in 1977 and that, therefore, her opinion was unchanged.  The examiner also indicated that a comparison of the threshold-specific testing on an induction audiogram in January 1973 to the separation audiogram in June 1977 showed that the Veteran had normal hearing on both tests and revealed no significant change in hearing between the two examinations other than mild improvement in the low frequency thresholds between induction and separation.  The examiner stated that a 2006 Institute of Medicine report supported the generally held belief that hearing loss related to noise did not enjoy a delay in onset nor did it progress once exposure was discontinued.  The examiner indicated that while the Veteran may have been exposed to sounds of sufficient intensity to cause a change in hearing in a susceptible individual, it was not axiomatic that such a change would occur.  The examiner commented that it was her opinion that it was unlikely that the Veteran's bilateral hearing loss was related to his noise exposure while on active duty.  

The Board observes that the VA examiner did not address the Veteran's competent report of bilateral hearing loss and tinnitus since his active duty from June 1973 to June 1977, or for that matter, his period of active duty from December 1990 to April 1991.  Additionally, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

A March 2008 VA treatment entry notes that the Veteran reported that he had a history of chronic low back pain since 1976.  The Veteran indicated that he suffered an injury during military service with an escalation of pain over the years.  He stated that the pain radiated into his left lower extremity.  The assessment included chronic low back pain, lumbar facet arthropathy, and lumbar radiculopathy.  

The Board observe that the Veteran has not been afforded VA examinations with the opportunity to obtain a responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for service connection for a left leg disability, to include as secondary to degenerative disc disease of the lumbar spine with sciatica, as well as his claims for service connection for bilateral hearing loss and for tinnitus.  Such examinations should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claim for a higher rating for postoperative residuals of a left inguinal hernia, the Board notes that the Veteran was last afforded a VA gastrointestinal examination, as well as a VA esophagus and hiatal hernia examination, in February 2008.  Since that time, the Veteran testified that he had a recurrence of his hernia.  He also reported that he was having ongoing treatment for his service-connected postoperative residuals of a left inguinal hernia.  The Board observes that the Veteran's statements clearly raise a question as to the current severity of his service-connected postoperative residuals of left inguinal hernia.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his low back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for left leg problems, bilateral hearing loss, and for tinnitus since January 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since January 2010 should be obtained.  

2.  Schedule the Veteran for a VA examination to determine the nature, etiology, and/or onset of his claimed left leg disability, to include as secondary to degenerative disc disease of the lumbar spine with sciatica.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current left leg disabilities.  The examiner should specifically indicate if the Veteran's has a diagnosed left leg disability separate from his service-connected degenerative disc disease of the lumbar spine with sciatica.  

Based on a review of the claims file and examination of the Veteran, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any diagnosed left leg disability is etiologically related to Veteran's periods of active duty.  The examiner should then opine as to whether it is at least as likely as not that the Veteran's service-connected degenerative disc disease with sciatica caused or aggravated any diagnosed left leg disability.  

3.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed bilateral hearing loss and tinnitus.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently experiences hearing loss and tinnitus.  If current hearing loss and tinnitus are identified, the examiner should provide an opinion as to whether it is at least as likely as not that any current hearing loss and tinnitus were incurred in service, or is the result of exposure to acoustic trauma during the Veteran's period of service.  The examiner must specifically acknowledge and discuss the Veteran's report that his bilateral hearing loss and tinnitus first manifested during his periods of active duty.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  All findings and conclusions must be set forth in a legible report.  

4.  Schedule the Veteran for a VA examination to determine the severity of his service-connected residuals of postoperative residuals of a left inguinal hernia.  The claims folder should be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms necessary for rating the Veteran's service-connected postoperative residuals of a left inguinal hernia should be reported in detail, (including all information necessary for rating such disability under Diagnostic Code 7338).  

5.  Then readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


